Citation Nr: 0217783	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-07 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
left leg disability, to include varicose veins, and, if 
so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of recurrent left ankle sprains.

(The issue of de novo adjudication of the reopened claim 
of entitlement to service 
connection for residuals of recurrent left ankle sprains 
will be the subject of a later 
decision of the Board).


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

The Board is undertaking additional development on the 
issue of de novo consideration of entitlement to service 
connection for residuals of recurrent left ankle sprains 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the 
Board will prepare a separate decision addressing this 
issue.


FINDINGS OF FACT

1.  An unappealed November 1999 RO decision denied 
entitlement to service connection for residuals of left 
leg and left ankle injuries.

2.  The evidence received since the November 1999 RO 
decision includes new evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claims of entitlement to service connection 
for residuals of left leg and left ankle injuries.

3.  Chronic left leg disability, to include varicose 
veins, has not been shown by competent evidence to be 
related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claims of entitlement to service connection for 
residuals of left leg and left ankle injuries.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (2002).

2.  Chronic left leg disability, to include varicose 
veins, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the veteran and the representative of the 
information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim. 
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, as well as the claimant's and VA 
respective development responsibilities.  The VCAA also 
redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claims are not final and remain 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of the issues whether new 
and material evidence has been received to reopen a claim 
of entitlement to service connection for left leg 
disability, to include varicose veins, and to reopen a 
claim of entitlement to service connection for residuals 
of recurrent left ankle sprains, as well as de novo 
adjudication of the reopened claim of entitlement to 
service connection for left leg disability, to include 
varicose veins, has proceeded in accordance with the 
provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the 
types of evidence that could be submitted by him in 
support of his claim, and that which the VA would develop, 
by correspondence from the RO, rating decisions,  
statement of the case (SOC), and supplemental statement of 
the case, to include a detailed April 2001 letter to the 
veteran, which notified him of specific requirements of 
the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.   The Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid 
in substantiating it.

Service and post-service VA and private medical reports 
are of record, and the veteran has been afforded VA 
examination.  There is no indication that there exists any 
evidence which has a bearing on this case which has not 
been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  Several statements 
from the veteran as well as written briefs from his 
representative are of record.

In short, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, 
and for the reasons expressed above finds that the 
development of the claims has been consistent with the 
provisions of the new law.  Under these circumstances, the 
Board can identify no further development that would avail 
the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident 
with military service, or if pre-existing such service, 
was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  When a disability is not initially manifested 
during service or within an applicable presumptive period, 
service connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  See 38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 
3.303(d).

Regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  
Absent appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to 
conclusions based on evidence on file at the time VA 
issues written notification.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Service connection for a residuals of left leg and left 
ankle injures was denied by the RO as not well-grounded by 
rating action in November 1999.  The veteran did not 
complete an appeal of that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105.  

In April 2001 the RO wrote to the veteran and informed him 
that his claims for service connection for residuals of 
left leg and left ankle injures were being reopened.  The 
Board notes that the VCAA provides that claims that have 
been denied as not well-grounded shall at the request of 
the claimant or on "the Secretary's own motion," be 
readjudicated as if the denial had not been made, provided 
that the denial became final during the period beginning 
on July 14, 1999, and ending on November 9, 2000.  See 
VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).  While the veteran's claims were denied as not 
well-grounded by the November 1999 rating decision, he was 
informed of the denials by letter in December 1999.  
Consequently, the denials of the veteran's claims became 
final one year later, in December 2000.  38 C.F.R. 
§ 20.302.  Since the denials became final in December 
2000, and did not become final within the window of July 
14, 1999 to November 9, 2000, the November 1999 decision 
is considered final, even if the veteran's claims are 
readjudicated. 

While the RO has adjudicated the issues of entitlement to 
service connection for residuals of left ankle and left 
leg injuries, on a de novo basis, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is under a legal duty in such a case to determine if 
there was new and material evidence submitted, regardless 
of the RO's action.  See Jackson v. Principi, 265 F. 3d. 
1366 (Fed. Cir. 2001).  Accordingly, the Board will 
initially adjudicate whether new and material evidence has 
been submitted to reopen the veteran's claims for service 
connection for left leg disability and residuals of left 
ankle injuries.  Insofar as the issues of service 
connection for residuals of left ankle and left leg 
injuries are herein reopened, the veteran is not 
prejudiced by the Board's discussion of materiality.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The evidence of record at the time of the November 1999 RO 
decision included the veteran's service medical records.  
The veteran reported a history of leg cramps at the time 
of pre-induction examination in December 1965.  Physical 
examination at that time of the lower extremities was 
negative.  A November 1966 service medical record 
indicates that the veteran twisted his left ankle.  The 
veteran had tenderness and mild swelling.  X-rays were 
negative.  The veteran was put in a short leg plaster-
walking cast.  He was placed on limited duty profile of no 
running, marching or physical training until reevaluation 
in December 1966.  The cast was removed in December 1966 
and the veteran's left ankle was wrapped with an Ace 
bandage.  In January 1967 the veteran was treated for 
recurrent left ankle sprain and a gelocast was placed on 
his left ankle.  He was recommended for sitting duty.  
Four days later in January 1967, the gelocast was removed 
and the veteran's left ankle was wrapped with an Ace 
bandage .  On his August 1968 Report of Medical History, 
at the time of his release from active duty, the veteran 
reported a history of foot trouble.  Physical examination 
of the lower extremities was normal.

Private medical reports of record at the time of the 
November 1999 rating decision included a November 1993 
diagnosis of varicose veins of the left leg, and October 
1998 reports of a left leg venectomy.

The veteran was afforded a VA examination in July 1999.  
The VA examiner noted that the veteran had had a left 
ankle sprain during service.  The examiner opined that the 
veteran's main problem of the left lower extremity was 
varicosities, and noted that Ace bandages were used to 
keep the vein swelling under control.  The VA examiner 
noted as medical history that, after discharge from 
service, the veteran developed an ulcer in the left ankle 
area, which required use of an una boot to heal the ulcer.  
The examiner noted that subsequently the veteran required 
vein stripping and the use of elastic stockings to keep 
the swelling and discomfort under control.  Following 
physical examination, the diagnoses included post-
operative varicose veins of the left leg, and left ankle 
arthritis.

The evidence added to the record since the November 1999 
RO denial includes medical opinions from two private 
physicians.

A June 2001 letter from P.C.W., M.D., indicated that the 
veteran had a left leg venous problem.  Dr. W. noted that 
the veteran's right leg did not have any venous problems.  
He also noted that the veteran had had a left leg injury 
during service, that the veteran had not been allowed to 
recuperate from his injury sufficiently, and that further 
duty in the Army aggravated the injury.  Dr. W. stated 
that it was his professional opinion that the veteran's 
venous problem resulted from his left leg injury during 
service.

A July 2001 letter from J.M.T., M.D. gave a report of the 
veteran's left ankle injuries, including the veteran's 
subjective history of left leg/ankle discoloration 
throughout service, and his treatment during service.  Dr. 
T. stated that he believed that the veteran's left ankle 
sprains were not adequately treated during service, which 
resulted in the veteran's current problem of chronic 
venous insufficiency.  Dr. T. noted that the veteran only 
developed venous insufficiency and varicosities in the 
injured left leg, and that that veteran's right leg was 
perfectly normal.  It was Dr. T.'s opinion that the 
veteran's current left leg problems were caused by the 
veteran's military service.

In a September 2001 statement, a military acquaintance 
reported his observation that the veteran had injured his 
foot, and wore a cast through basic training.  An April 
2002 statement from a former co-worker noted the veteran 
had been observed since 1969 to walk with a limp.

I.  Finality

The newly submitted evidence provides a medical nexus 
between the veteran's current left leg varicose vein 
disability and his left ankle injuries in service.  Since 
this newly submitted medical evidence provides a possible 
link between the veteran's current left lower extremity 
varicose vein disability and his service, it is material 
to each of the veteran's claims.  Since new and material 
evidence has been submitted, the veteran's claims for 
entitlement to service connection for left leg disability 
and residuals of recurrent left ankle sprains, are 
reopened. 



II.  Service Connection:  Left leg disability 

The record indicates that the veteran has status post 
operative left leg varicose veins.  The service medical 
records are negative for this left leg disability, and it 
was initially demonstrated years subsequent to service in 
November 1993.  The Board notes that a VA physician noted 
the veteran's service medical history, and current 
diagnosis of varicose veins of the left leg.  
Significantly, however, he did not opine as to the 
etiology of the post service varicose veins.  Two private 
physicians, have stated that the veteran's current left 
lower extremity venous insufficiency and varicosities are 
due to the veteran's in-service left ankle injuries and 
their treatment.  However, each of these medical opinions 
were based on subjective history as reported by the 
veteran and not supported by the contemporaneous service 
medical reports of record.  As such, they are not credible 
as to the matter at issue.  No other left leg disability 
is currently clinically demonstrated of record.  Since the 
veteran has not been shown by competent evidence to have a 
current left leg disability, to include varicose veins, 
that is due to his service, the preponderance of the 
evidence is against service connection for left leg 
disability, to include varicose veins.  38 C.F.R. § 3.303.


ORDER

New and material evidence having been received to reopen 
claims for service connection for left leg disability and 
residuals of recurrent left ankle sprains, the appeal to 
this extent is allowed.

Service connection for left leg disability, to include 
varicose veins, is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

